SNYDER, Judge.
Movant appeals from the trial court’s judgment denying his Rule 27.26 motion after an evidentiary hearing. He asserts he did not fully understand the plea negotiations and therefore his guilty plea was involuntary.
A thorough review of the transcript of the sentencing proceeding and the Rule 27.-26 hearing convinces this court the trial court’s judgment denying the motion was not clearly erroneous. Rule 27.26(j). An extended opinion would have no preceden-tial value.
The judgment is affirmed in compliance with Rule 84.16(b).
REINHARD, P.J., and CRIST, J., concur.